Case 1:17-cv-01806-LPS Document 56 Filed 07/02/20 Page 1 of 4 PagelD #: 758

Case 1:17-cv-01806-LPS Document 44-1 Filed 06/11/20 Page 1 of 4 PagelD #: 516

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE IOVANCE BIOTHERAPEUTICS, Lead Case No. 1:17-cv-01806-LPS
INC. STOCKHOLDER DERIVATIVE

 

LITIGATION (Consolidated with No. 1:18-cv-00469)
This Document Relates To: EXHIBIT E
ALL ACTIONS.

 

Q/
preposenl ORDER AND FINAL JUDGMENT

This matter came before the Court for hearing on July 2, 2020, to consider approval of the
proposed settlement ("Settlement") set forth in the Stipulation of Settlement dated December 27,
2019, and the exhibits thereto (the "Stipulation"), The Court has reviewed and considered all
documents, evidence, objections (if any), and arguments presented in support of or against the
Settlement. Good cause appearing therefore, the Court enters this Judgment.

IT IS HEREBY ORDERED, ADJODGED, AND DECREED that:

1. This Judgment incorporates by reference the definitions in the Stipulation, and all
capitalized terms used herein shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of the Action, including all
matters necessary to effectuate the Settlement, and over all Settling Parties to the Action.

3. The Court finds that the Notice provided to Jovance stockholders constituted the
best notice practicable under the circumstances. The Notice fully satisfied the requirements of
Rule 23.1 of the Federal Rules of Civil Procedure and the requirements of due process.

4. The Court finds that the Settlement as set forth in the Stipulation is fair, reasonable,

adequate, and in the best interests of ovance and its stockholders.

-l-
[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. 1:17-cv-01806-LPS

 

 

 
Case 1:17-cv-01806-LPS Document 56 Filed 07/02/20 Page 2 of 4 PagelD #: 759

Case 1:17-cv-01806-LPS Document 44-1 Filed 06/11/20 Page 2 of 4 PagelD #: 517

5. The Action and all claims contained therein, as well as all of the Released Claims
against Released Persons, are dismissed with prejudice. The Settling Parties are to bear their own
costs, except as otherwise provided in the Stipulation.

6. Upon the Effective Date, the Releasing Persons shall be deemed to have fully,
finally, and forever released, relinquished, and discharged the Released Claims (including
Unknown Claims) against the Released Persons and any and all derivative claims arising out of,
relating to, or in connection with the defense, settlement, or resolution of the Action against the
Released Persons. Nothing herein shall in any way impair or restrict the rights of any Settling
Party to enforce the terms of the Stipulation.

7. Except as set forth in paragraph 5.2 in the Stipulation, upon the Effective Date, each
of the Defendants shall be deemed to have fully, finally, and forever released, relinquished, and
discharged Plaintiffs and Plaintiffs' Counsel from all claims (including claims related to Unknown
Claims), arising out of, relating to, or in connection with the institution, prosecution, assertion,
settlement, or resolution of the Action, or the Released Claims. Nothing herein shall in any way
impair or restrict the rights of any Settling Party to enforce the terms of the Stipulation.

8. During the course of the litigation, all parties and their respective counsel at all
times complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure, and all
other similar laws or statutes.

9. The Court hereby approves the sum of $500,000 for the payment of Plaintiffs’
Counsel's attorneys’ fees and expenses in the Action ("Fee and Expense Amount"), and finds that
the Fee and Expense Amount is fair and reasonable. No other fees, costs, or expenses may be
awarded to Plaintiffs’ Counsel in connection with the Settlement. The Fee and Expense Amount

shall be distributed in accordance with the terms of the Stipulation.

-2-
{PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. 1:17-cv-01806-LPS

 

 
Case 1:17-cv-01806-LPS Document 56 Filed 07/02/20 Page 3 of 4 PagelD #: 760

Case 1:17-cv-01806-LPS Document 44-1 Filed 06/11/20 Page 3 of 4 PagelD #: 518

10. The Court hereby approves a service award of $1,500 to each of the Plaintiffs to be
paid out of the Fee and Expense Amount.

ll. | Neither the Stipulation nor the Settlement, nor any act performed or document
executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is or may be deemed
to be or may be offered, attempted to be offered, or used in any way by the Settling Parties or any
other Person as a presumption, a concession, or an admission of, or evidence of, any fault,
wrongdoing, or liability of the Settling Parties or Released Persons, or of the validity of any
Released Claims; or (b) is intended by the Settling Parties to be offered or received as evidence or
used by any other person in any other actions or proceedings, whether civil, criminal, or
administrative, other than to enforce the terms therein.

12. The Released Persons may file the Stipulation and/or the Judgment, and file or
reference acts performed or documents executed pursuant to or in furtherance of the Stipulation
and/or the Judgment: (i) in any action that may be brought against them in order to support a
defense or counterclaim based on principles of res judicata, collateral estoppel, full faith and
credit, release, good faith settlement, judgment bar or reduction, or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim; (ii) in furtherance of the
Settlement contemplated in the Stipulation; and (iii) in any action to enforce the Settlement.

13. Without affecting the finality of this Judgment in any way, this Court hereby retains
continuing jurisdiction with respect to implementation and enforcement of the terms of the
Stipulation. If for any reason the Effective Date does not occur, or if the Stipulation is in any way
canceled, terminated or fails to become Final in accordance with its terms, then: (a) all Settling
Parties and Released Persons shall be restored to their respective positions in the Action as of

December 27, 2019; (b) all releases delivered in connection with the Stipulation shall be null and

-3-
[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. 1:17-cv-01806-LPS

 

 

 
Case 1:17-cv-01806-LPS Document 56 Filed 07/02/20 Page 4 of 4 PagelD #: 761
Case 1:17-cv-01806-LPS Document 44-1 Filed 06/11/20 Page 4 of 4 PagelD #: 519

void, except as otherwise provided for in the Stipulation; (c) the Fee and Expense Amount paid to
Plaintiffs’ Counsel shall be refunded and returned within thirty (30) calendar days; and (d) all
negotiations, proceedings, documents prepared, and statements made in connection herewith shall
be without prejudice to the Settling Parties, shall not be deemed or construed to be an admission
by a Settling Party of any act, matter, or proposition, and shall not be used in any manner for any
purpose in any subsequent proceeding in the Action, or in any other action or proceeding. In such
event, the terms and provisions of the Stipulation shall have no further force and effect with respect
to the Settling Parties and shall not be used in the Action or in any other proceeding for any
purpose.

14. Pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, this Court hereby
finally approves the Stipulation and Settlement in all respects, and orders the Settling Parties to
perform its terms to the extent the Settling Parties have not already done so.

15. This Judgment is a final judgment, and the Court finds that no just reason exists for
delay in entering the Judgment in accordance with the Stipulation. Accordingly, the Clerk is
hereby directed to enter this Judgment forthwith in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

IT IS SO ORDERED.

 

HONORABLE LEONARD P” STARK
U.S. DISTRICT JUDGE

DATED: JAy Sy d9g0 VP". aa

1376393

-4.-
[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. 1:17-cv-01806-LP5

 

 

 
